Citation Nr: 1244369	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2008, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the hearing transcript has been associated with the record.  

The Board remanded the claims on appeal for further development in February 2009 and August 2011.  The development having been accomplished, the issue returns for appellate review.  

The Board has re-characterized the issue of entitlement to service connection for PTSD to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2012).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror." DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD. 

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor related to the Veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).  However, since the Veteran's stressor statement is of a non-combat nature, this new provision is not for application here.  See 38 C.F.R. §3.304(f)(3) (2012).

Under 38 C.F.R. § 3.304(f)(3) (2012), when the Board cannot conclusively establish whether a personal assault stressor occurred, the Board may request a medical opinion to address the issue.  As such, this appeal was previously remanded to provide the Veteran with a VA examination to determine:  (1) whether the evidence, to include any in-service or post-service behavior changes, indicated that the Veteran's claimed sexual assault occurred, and (2) whether the Veteran's psychiatric symptomatology meets the DSM-IV criteria for PTSD based on a credible, verified stressor.  See 38 C.F.R. § 3.303(f) (VA may submit evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).

The Veteran contends that he has PTSD that is related to an in-service personal assault.  Alternatively, as the Veteran has acquired psychiatric diagnoses including adjustment disorder, dysthymia, major depressive disorder, and mood disorder, it is necessary to also address whether any of the Veteran's acquired psychiatric disorders are related to his active duty service or any incident therein.

During his period of active service, the Veteran requested treatment on February 15, 1965, for a nervous condition.  The examiner noted that the Veteran had received a court martial, and that he had many problems.  It was noted that the Veteran had been drinking heavily, and that he was very nervous.  The examiner proscribed Librium for treatment.  Neither the Veteran's February 1962 enlistment examination nor his March 1965 separation examination mentioned a nervous condition or any other mental health complaints, treatment, or diagnosed condition.

Following a review of his service personnel records, the Board notes that the Veteran received a court martial for being absent without leave (AWOL) in September 1963, June 1964, and twice in January 1965.  

During the Veteran's October 2008 Board hearing, he testified that, while in the brig of the USS Essex, he was the victim of a sexual assault, the details of which are contained within the transcript.  The Veteran also reported that he did not suffer from a psychiatric condition prior to service, and that he reported anger management problems on separation.  See Transcript, p. 35.  The Veteran testified that the incident was reported, and that his assailant was court martialed thereafter, in 1964.  See Transcript, p. 36.  He further reported that he was beaten up in the brig, and upon release, and was the target of violence due to the court martial of his assailant.  See Transcript, p. 37.  He testified that, prior to the assault, he always received good evaluations.  See Transcript, p. 38.  According to the Veteran, he had nightmares following service, but he put it out of his mind and did not remember the incident for 40 years (following a stroke).  See Transcript, p. 40.  

The record indicates that the Veteran could not initially remember the name of the aggressor or the exact date of the attack.  The Veteran was only able to narrow the date to within the timeframe of a year.  Subsequently, after researching some of the ship's logs, the Veteran was able to determine the name of the attacker, Lance Corporal J.F. (see page 35 of Travel Board hearing transcript for full name) and that he was thereafter physically assaulted by this person's friends.  He submitted lay evidence from J.F. indicating that he recalled that he had heard that the Veteran had been beaten up.  VA attempted to verify the Veteran's claimed stressor through the Naval Criminal Investigative Service Headquarters, but this agency indicated that there had not been any investigation.  The Veteran also stated that Lance Corporal J.F. was court-martialed.  As such, the Board previously remanded the issue so that the AMC/RO could attempt to verify through the appropriate channels, to include the Marine Corps, whether Lance Corporal J.F. was court-martialed in 1964-1965.  After several failed attempts by the AMC/RO to get additional information from the Veteran, a Formal Finding was issued in December 2009 noting that not enough information had been provided to research whether Lance Corporal J.F. had been court-martialed.  As such the Veteran's claimed stressor could not be verified.  However, the Board notes an August 2005 statement from a friend of the Veteran which stated that he remembered the Veteran had a mast and went to the brig and two other sailors told this friend and another friend that someone "had beat the hell out of [the Veteran] while in the brig."  

Post-service, several VA outpatient treatment records note a diagnosis of, and treatment for, PTSD and other psychiatric disorders.  The Veteran was diagnosed with an adjustment disorder in January 2005, dysthymia in July 2005, and major depressive disorder in October 2007.  In August 2005, an examiner noted that results of psychological testing and clinical interview suggest the diagnosis of PTSD.  However, the diagnosis was not linked to a specific stressor.  A VA Progress Note from November 2007 stated that the Veteran received a court martial for being AWOL during his period of active duty and, during his period of incarceration, he was sexually assaulted by another seaman.  In December 2007, the same examiner diagnosed the Veteran with PTSD, chronic, attributable to military sexual trauma.

The Veteran was afforded a VA examination in March 2010.  At that time, the Veteran was diagnosed with an anxiety disorder, not otherwise specified.  The examiner noted that the Veteran did not meet the basic criteria for a PTSD diagnosis pursuant to DSM-IV criteria.  Although his stressor statement did meet the DSM-IV stressor criterion, the examiner opined that it was less likely than not that the Veteran's military records supported the occurrence of military sexual assault.  Moreover, the examiner noted that the Veteran had significant disciplinary issues which began in 1963, prior to his purported assault in 1964, and that his reports of drinking heavily and nervousness were not indicative of military sexual trauma.  As for the Veteran's current psychiatric disorder, the examiner stated that he was unable to locate any records of mental health treatment that the Veteran received during active duty.

However, the Board noted that the Veteran did receive treatment for a nervous disorder during his period of service and as noted above, was prescribed Librium, and therefore determined in August 2011 that the issue should be remanded to afford an additional comprehensive VA examination so as to address this in-service record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, although the March 2010 VA examiner noted the Veteran's complaints within that report, an opinion was provided only to the issue of PTSD linked to military sexual trauma, and not to the psychiatric disorder for which a diagnosis was provided.  

As such, a new VA examination was afforded in March 2012 to determine the nature and etiology of any current psychiatric disability, to include PTSD, noting the aforementioned in service treatment record.  The March 2012 VA examination report noted initially that the Veteran was diagnosed with a mood disorder on Axis I.  It was noted specifically that the Veteran did not have PTSD.  With regard to claimed in-service stressors, the Veteran reported that he went AWOL a few times in service, was the victim of a blanket party, and was beat up by three other marines while in the brig and "pushed to perform oral sex on them."  The Veteran further reported that while there were no records, he was seeing a psychiatrist in service because he had threatened to kill himself.  Post-service the Veteran reported he was arrested for selling drugs and sentenced to probation.  The Veteran further reported that a psychiatrist he was talking to reported him to the police and he was involuntarily checked into a mental institute.  

The examiner stated that the Veteran's claimed stressor (the sexual assault in the brig) did not meet criterion A as a stressor adequate to support a diagnosis of PTSD.  The examiner further noted that the Veteran did not meet the full criteria for a DSM-IV diagnosis of PTSD on Axis I because the Veteran was not exposed to a traumatic event in which he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others that involved a response of intense fear, helplessness, or horror.  Indeed it was noted that there is no traumatic event that the Veteran persistently re-experienced.  After determining that the Veteran did not meet the criteria for PTSD, the examiner opined that the Veteran's diagnosed Axis I mood disorder was less likely as not etiologically related to the Veteran's period of active service.  With regard to rationale for the examiner's opinion, the examiner noted initially that the Veteran was not a reliable historian citing that the Veteran lied about having seizures to get a service dog.  The examiner noted that the Veteran was assertive and manipulative.  The examiner then noted evidence of troubled behavior that had occurred before the alleged in-service sexual assault including, abuse by the Veteran's father and fights at school indicating a troubled childhood, continued disciplinary problems in service including multiple episode of going AWOL even before the alleged assault.  The Veteran continued to have trouble after service including probation for selling drugs.  Furthermore, the examiner noted that the Veteran provided an over-endorsement of symptoms suggestive of PTSD.  Upon objective examination the Veteran did not exhibit any signs of distress or sleep deprivation.  Indeed the Veteran exhibited intact attention and concentration.  Finally the examiner noted that the Veteran exhibited antisocial personality traits on Axis II.  

Furthermore, in a March 2012 addendum opinion, the examiner specifically addressed whether the Veteran's Axis I diagnosis of a mood disorder was etiologically related to his February 1965 in-service report of a nervous condition.  The examiner observed that the February 1965 treatment report noted that the Veteran, at the time of the complaint was set for court martial for unauthorized absence, in addition to other problems, including dealing with the fact that his mother was recuperating from a brain injury, he had been drinking heavily, and was very nervous.  The Veteran was prescribed Librium 10mg at the time.  The VA examiner stated that the diagnosis suggested anxiousness as a normal reaction to stressors including the mother's illness and pending court martial.  Additionally the examiner noted that the "nervousness" was likely related to alcohol withdrawal symptoms.  The examiner then noted the Veteran's history of multiple AWOLS while in service.  The examiner specifically noted that at the Veteran's February 1965 Special Court-Martial it was determined that the Veteran should be confined at hard labor for 3 months.  The report indicated that the Veteran had an inability to adapt to service life and sub-standard performance.  Additionally, the examiner noted the Veteran's statements at his previous examination noting that he was a victim of physical and emotional abuse by his father and had struggled in school noting bad grades and multiple fights, which indicated dysfunction prior to service.  Finally, the examiner noted that the Veteran exhibited antisocial personality traits. 

Unfortunately, the Board finds that the March 2012 VA examination is inadequate.  In this regard, the Board notes that the examiner found that the Veteran did not meet the full criteria for a DSM-IV diagnosis of PTSD on Axis I because the Veteran was not exposed to a traumatic event in which he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others that involved a response of intense fear, helplessness, or horror.  However, as noted above, the August 2005 statement from the Veteran's friend corroborates the Veteran's contentions that he was assaulted in service.  Therefore, it is not the case that the Veteran was not exposed to a traumatic event in service.  While the Veteran did not meet other criteria with regard to an Axis I PTSD diagnosis and as such may still not meet the criteria for an Axis I PTSD diagnosis, the Veteran is still diagnosed with a mood disorder on Axis I.  The Board notes that the March 2012 VA examiner provided an opinion with regard to whether the Veteran's Axis I mood disorder was related to the in-service diagnosis of "nervousness," however, the examiner did not address whether the Veteran's Axis I mood disorder was the result of the in-service physical assault.  As such, the Board finds that an addendum opinion is necessary to address whether any acquired psychiatric disorder, to include specifically PTSD and a mood disorder, are the result of the in-service physical assault.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the claims file to the psychiatrist that conducted the March 2012 VA psychological examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.

The examiner should specifically acknowledge and discuss the August 2005 "buddy" statement regarding the physical assault the Veteran had in service.

The examiner should then provide an opinion with regard to whether any acquired psychiatric disorder, to include specifically PTSD and a mood disorder was at least as likely as not (50 percent or greater probability) the result of the personal assault the Veteran experienced during active service.  

The examiner should provide a thorough rationale for any opinion provided.  

Note:  The term 'at least as likely as not' does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion. Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



